Citation Nr: 1816486	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  09-50 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as a nervous condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to March 1972.

This case comes before the Board of Veterans' Appeals (the Board) from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied to reopen the claim for entitlement to service connection for a nervous condition.

In March 2012, the Veteran had a hearing before the undersigned Veterans' Law Judge.  A transcript of that proceeding has been associated with the claims file.

In August 2012, the Board remanded the matter for further development.  

In March 2015, the Board denied the Veteran's petition to reopen the claim for service connection for an acquired psychiatric disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  In a February 2016 order, the Court vacated the March 2015 Board decision and remanded the matter to the Board for further proceedings consistent with a February 2016 Joint Motion for Remand (JMR).

In June 2016, the Board again denied the Veteran's petition to reopen the claim for service connection for an acquired psychiatric disorder.  The Veteran again appealed the denial to the Court.  In December 2016 a JMR was entered, and in January 2017 the Court by order vacated the June 2016 Board denial of the claim and remanded to the Board for further development.

In June 2017, the Board reopened the claim for entitlement to service connection for an acquired psychiatric disorder and remanded the matter for further development.  The matter is now back before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran is seeking entitlement to service connection for a "nervous condition."  He contends that there was nothing wrong with him on entrance into service, and issues with his "nerves" began during his service in Germany.  See March 2012 Video Conference hearing testimony.

The Veteran's November 1970 entrance examination did not reveal any psychiatric problems.  In July 1971, it was noted that the Veteran had a possible neuropsychological problem.  He reported that he took four LSD tabs in June while on leave and had a bad trip necessitating being restrained by family.  The Veteran reported that since then, he had a rather depressed outlook, heard dogs barding continually, and saw black dots in front of his eyes.  During a mental health consultation for "flashbacks" that same month, it was noted that "military separation possible" with this history.  The Veteran was started on medication.  That same month, it was noted that the Veteran was given medication for his "nerves."  The treatment record appears to indicate that the Veteran was probably using the medication as "downers" and he would be given a "placebo."  The Veteran's February 1972 separation examination did not reveal any psychiatric problems and the Veteran reported that he was in good health to the best of his knowledge.

VA treatment records shortly after service reveal the Veteran experienced heroin addiction, nervousness, and difficulty sleeping.  See March 1973 VA treatment record.  During the appeal period, VA treatment records contain psychiatric diagnoses of PTSD and major depressive disorder.  See, e.g., October 2011 VA treatment record (diagnosing PTSD and major depressive disorder per chart review).  The VA treatment records also contain diagnoses of polysubstance and alcohol dependence.  

In September 2017, pursuant to the Board's June 2017 remand, the Veteran was afforded a VA psychiatric examination.  The examiner noted a DSM-5 diagnosis of stimulant use disorder (cocaine).  The examiner found insufficient evidence to support a service-related mental disorder other than a substance use disorder.  The examiner explained that the Veteran's service treatment records provided evidence of a substance use disorder during service.  The examiner noted that the history provided by the Veteran, the history contained in the Veteran's medical records from his treating psychiatrist and PTSD psychologist since 2006, and the Veteran's current mental status examination, supported a diagnosis of substance use disorder.  The examiner noted that a diagnosis of PTSD was not substantiated in the medical record since 2006 per a statement from the Veteran's treating psychiatrist.  

The Board finds the September 2017 examiner used the incorrect diagnostic criteria to evaluate the Veteran's claim (DSM-5).  VA regulations have been amended to remove outdated references to the Fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), and to replace them with references to DSM-5. While the September 2017 examiner limited her opinion to whether the Veteran has a mental disorder meeting the DSM-5 criteria, those criteria apply only to applications for benefits that were received by VA or that were pending before the AOJ on or after August 4, 2014.  The new provisions do not apply to claims certified for appeal to the Board or claims pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit, prior to the effective date.  See 80 Fed. Reg. 14,308-01, 14,308  (March 19, 2015).  Because the RO certified the Veteran's appeal to the Board in December 2011, an adequate medical opinion in this case should use the DSM-IV criteria.   Moreover, besides using the incorrect version of the diagnostic criteria to evaluate the Veteran's claim, the examiner did not reconcile the finding that there was insufficient evidence to support a service-related mental disorder other than a substance use disorder with the diagnoses of major depressive disorder and PTSD of record during the appeal period.

In light of the foregoing, and under the duty to assist, another VA psychiatric examination is necessary to determine whether the Veteran has a current acquired psychiatric disorder that is related to his period of service.  

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, obtain an addendum opinion from the September 2017 VA examiner on the nature and etiology of the Veteran's claimed acquired psychiatric disorder.  If for any reason the examiner is not available, the requested opinion should be obtained from another qualified person.  If it is necessary, another examination should be arranged.  The examiner should be provided with copies of the Veteran's entire VA claims file, including a copy of this remand.

For the purpose of the Veteran's claim for disability benefits, the examiner is advised that a current disability is any disability which existed at any time the Veteran filed his current claim (January 2007) or any time during the pendency of the claim.  The examiner is further advised that, because the Veteran's claim was pending before the effective date of regulatory changes adopting DSM-5 criteria for the diagnosis of mental illness, the requested addendum opinion should use DSM-IV criteria. 

(a) Identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since January 2007, under the diagnostic criteria of DSM-IV.

The examiner should consider past diagnoses 
that are currently presented or indicated in the 
record at any time since January 2007, to 
specifically include the diagnoses of PTSD and major depressive disorder.  

(b) For any acquired psychiatric disorder identified, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disorder is related to the Veteran's period of military service.

In rendering an opinion, the examiner should specifically address the Veteran's treatment for a possible neuropsychological problem in service related to flashbacks from a bad LSD trip (July 1971 service treatment records) and the Veteran's reports of heroin addiction, nervousness, and difficulty sleeping shortly after discharge from service (March 1973 VA treatment record).

The complete rationale for all opinions should be set forth.  If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3.  After the above development has been completed, and any other additional development deemed necessary, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



